Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are currently pending and have been examined. 
Claims 1, 11 and 16 have currently been amended.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The claims recite “character sting” in lines 18 and 21, respectively, which appears to be a misspelling.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are drawn to a computer storage medium for collecting user input, analyzing the user input with stored common data and stored patient data, and displaying a notice that the user input corresponds with the common data and querying the patient data with the user input which is within the four statutory categories (i.e. manufacture). Claims 11-
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1). An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising:
receiving a character string prior to submission of a search query on a patient database, the character string corresponding to at least a portion of a search input;
responsive to receiving the character string entered into a search field of a user interface (UI), scanning a database storing a plurality of character strings for the received character string, the plurality of character strings predetermined to be ambiguous based on a number of times the character string occurs in the patient database exceeding a predetermined threshold;
 in response to a determination that the character string is stored in the database, displaying a visual indication via the UI that the search input includes ambiguity; 
receiving a modified character string entered into the search field prior to submission of the search query, the modified character string including at least one additional character; 
rescanning the database storing the plurality of character strings for the modified character string; 
responsive to a determination that the modified character string is not stored in the database, removing the displayed visual indication from the UI; and
querying the patient database using the search input.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because resolving ambiguous search queries are observations/evaluations/judgments/analyses that can be practically performed in the human mind. As an example, a user could practically in their mind or with pen and paper search a 
Accordingly, independent claims 1, 11, and 16 recite at least one abstract idea.
Furthermore, dependent claims 4-10, 12-15, 17-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as these claims specify the common name data store is queried automatically or in response to a user command; determining correspondence if there is an exact match or partial match; providing notice that a search input is ambiguous; and preventing additional queries.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.

As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional 
1. One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising:
receiving a character string prior to submission of a search query on a patient database, the character string corresponding to at least a portion of a search input;
responsive to receiving the character string entered into a search field of a user interface (UI), scanning a database storing a plurality of character strings for the received character string, the plurality of character strings predetermined to be ambiguous based on a number of times the character string occurs in the patient database exceeding a predetermined threshold;
 in response to a determination that the character string is stored in the database, displaying a visual indication via the UI that the search input includes ambiguity; 
receiving a modified character string entered into the search field prior to submission of the search query, the modified character string including at least one additional character; 
rescanning the database storing the plurality of character strings for the modified character string; 
responsive to a determination that the modified character string is not stored in the database, removing the displayed visual indication from the UI; and
querying the patient database using the search input.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computing device and interface and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the displaying a visual indication via the UI, Examiner submits that this limitation amounts to insignificant extra-solution activity because presenting data is mere data outputting.  As per MPEP 2106.05(g), the courts have found presenting offers to customers to be insignificant extra-solution activity. 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the 
For these reasons, independents claim 1, 11, & 16 do not recite additional elements that integrate the judicial exception into a practical application. The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-3: These claims recite providing a user interface for receiving search input and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitation of the computing device and user interface and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract 
Therefore, claims 1-20 are ineligible under 35 USC §101. 
Response to Arguments
Applicant’s arguments, see Pages 10-12, “Rejections based on 35 U.S.C. 101”, filed 01/21/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.  
Applicant argues that the claims are not directed to an abstract idea because the claims are directed to a technological subject even though they involve non-technical activities. Examiner respectfully disagrees that the claims are directed to a technological subject.  The claims are directed to determining that a character search string is present in a database, determining the character string is ambiguous and needs modification, searching for a modified character search string, determining it is not ambiguous and using the character string to query a patient database.  These steps are all performed using human evaluation, observation, judgement and opinion.  Therefore, the claims contain elements which recite a mental process.  The technological elements of the claims, which include at least computing devices, memory/database, a user interface, are all general purpose computing components which are 
Applicant argues that the claims provide an improvement in a technological field or operation of the computer similar to DDR by altering the operations of a search tool system.  Examiner respectfully disagrees.  The recited features of the claims including receiving a character string in a search field of a UI, searching a database for the character string, determining the string to be ambiguous and thus modifying the string until it is not ambiguous so that a search query can be submitted does not provide an improvement to search interfaces or search tools.  These steps are an abstract idea which is a mental process of determining an acceptable search term based on a collection of information in the database.  The interface operates in a manner of a normal database by receiving data as input to the abstract idea, i.e. mere data gathering, and displaying data as an output based on the output of the abstract idea, i.e. mere data outputting.  Displaying the visual indication of the search term ambiguity is also displaying data based on the output of the abstract idea which amounts to mere data outputting.  The functionality of the user interface does not provide an operation or function that was previously not present in user interfaces.  Therefore, the present claims do not integrate the abstract idea into a practical application by providing a technological improvement or improvement to the functioning of the computer.
Applicant’s arguments, see Pages 12-14, “Rejections based on 35 U.S.C. 103”, filed 01/21/2022 with respect to claims 1-20 have been fully considered and they are persuasive.  The rejections of 11/22/2021 have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gross et al. (US 2006/0248078 A1) teaches a tool for pre-processing search terms by matching the entered characters to a keyword database prior to conducting the query.

Curran et al. (US Patent 8,805,900 B2) teaches a system for retrieving patient medical record information including receiving queries and matching query data to patient records based on matched query information.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626